Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147236                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147236
                                                                    COA: 307104
                                                                    Wayne CC: 11-004878-FC
  BERRY ROBINSON,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 16, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals to
  the extent that it affirmed the defendant’s conviction for assault with intent to murder, we
  VACATE the defendant’s conviction and sentence for that offense, and we REMAND
  this case to the Wayne Circuit Court for entry of an amended judgment of sentence
  consistent with this order. There was no evidence that the defendant was connected to
  the shots fired at the victim from a passing car, or evidence that connected the defendant
  to that car. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2013
           p0925
                                                                               Clerk